Title: To John Adams from Benjamin Rush, 8 July 1812
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia July 8th: 1812

It is now a time of uncommon health in our city, insomuch that I spend six or seven hours of every day, including the evenings, at my desk. I mention this fact to apollogize for the promptness with which I reply to your letters.
I sent your letter of this Yesterday morning to my son Richard in order that he may correct from it, the mistake I made in the name of the British minister  whose jealously of our canvass upon the Ocean. I had mentioned in a letter to my Son After I saw his name announced as the Orator of the 4th: of July. He can correct it in the Oration when he it issues from the press.
You are  most probably right in the Anecdote of the little goodnatured sparring between you & Mr: Jefferson in Congress.We are much alarmed at the news our papers daily contain of the Opposition to the general Government in your state: massachusets has long and justly been Considered as the right Arm of the Revolution Union. Your physical force equals that of our state,—but in mental force you tower much above us, nor will the physical force of Pennsylvania be brought into full Operation upon the present Occasion. Alas! our poor Country! Even the powers delegated to carry on the War are divided—This has been seen during the Whole of the last session of Congress and lately in the refusal of Congress to Comply with Mr Madison’s request to encrease the number of general Officers.
The oOrganization of the medical department is  incomplete.
Among the national Sins of our Country, that have provoked the wrath of Heaven to afflict us with a War, I ought to have mentioned in my last letter the idolatrous wors Worship paid to the name of General Washington by all classes & nearly all parties  of our citizens  manifested in by the impious Application of names and epithets to him which are ascribed in Scripture only to God, and to Jesus Christ. The following is a part of them. “Our Saviour”, “our Redeemer”—“our Cloud by day and our pillar of fire by night.” “Our star in the east” “To us a Son is born” & “Our guide on earth, our advocate in heaven”. With the Sin of these epithets, is connected two other sins, 1st. Ingratitude to all other Revolutionary Servants of the public, whether in the Cabinet, or the field Alexr: Hamilton only excepted. and 2ly: a total unbelief in the divine talents and virtues ascribed to him by most of his Companions in Arms, and Cotemporaries in the Revolution, more especially by the Citizens of Boston, New York and Philada Who submitted to the British Army during the american War. What an Ocean of political turpitude has been wiped away by the ten letters that compose his Name!
“The Whigs have done too much, suffered & sacrificed too much, & succeeded too well ever to be forgiven” by their Bebritished fellow Citizens.
Few men have more reason to deplore the present War than I have. One of my Daughters with her two children, are now with me, and if Canada should be invaded, my other British daughter with her three children will follow her, and all of them remain with me, perhaps without any pecuniary intercourse with their husbands,  Until the War is over. Besides my 4th: Son is now  probably on his way from Smyrna to Petersburg, Where his Capture by the British is inevitable, and with in his Capture will be involved considerable losses. from which he  But “sic Deo visum est.” I will notwithstanding Stand, or fall with the government of the United states.
Many Calculations are made daily of the comparative wickedness of France & Britain, and of the Comparative injuries each has done us. I resolve the questions thus, in my own family. France has thrown off all the restraints of Religion, natural law, & national justice, and professes to be governed Only by convenience, & Self interest. Britain professes to be a Christian nation and the defender of the Religion, liberty & even Civilization of the World. Their Crimes are the same, In But in which of them are they most aggravated? Again France takes our & burns our property only, Britain robs us of our Citizens on the high Seas, murders our Women & Children on our frontiers, as well as robs us of our property. which of them has done us the most injury?—all this is between ourselves. I think aloud only in my own house, & when I write to you.
with all the Clamors against War against with England only, and the destruction it is to bring upon our Country—how will the majority minority in the senate justify their voting for War with both England & France? Its evils must have been double, if not fourfold.—Alas! the madness of party Spirit!—Where—Where is my tranquillizer?—
I sent your list of small majorities to my son Richd: while he was composing his Oration. He has probably used them to defend the declaration of War.—But I am far from thinking from present appearance that it is acceptable to even a small majority of our Country Citizens. With the black list of taxes hanging over our states for next year, I think there is reason to expect a large majority next October for peace & no taxes.
From this View of our War and its consequences I am led to see more and more of the hand of heaven in it. To the “Behold I will send divisions among You”!—what greater punishment for moral & political evil can be inflicted upon a Nation?—
One of the most necessary ingredients in the Apparatus of War is still Wanting in our Country, I mean War passions. No person appears to feel them as we felt them in 1774. 1775 and 1776. Our Even the friends to War talk of it with Apathy. without an inflammation in our passions nothing effective can be done in the mighty Contest before us. for what Reason cannot be substituted for it—“for what did Reason ever do that was great in human Affairs”? says the Frederick the 2nd of Prussia. He must have meant chiefly in military Affairs.The Philadelphia bar, with the exception of two or three young lawyers are the friends of peace. I send you an Oration of One of those young men delivered on the 4th of July. He has Openly and decidedly taken part with the friends of War with Great Britain. I enclose you likewise a short acct: of the manner in which my son’s Oration was received in Washington.
If this long and heterogeneous letter lessens the pressure of the heat upon your venerable limbs for a few minutes, or makes you forget for half an hour the unkindness and ingratitude of friends, and the malignity of enemies, I shall be highly gratified.
Adieu! ever yours

Benjn: Rush